317 F.2d 363
NATIONAL LABOR RELATIONS BOARDv.INTERNATIONAL HOD CARRIERS BUILDING & COMMON LABORERS' UNION OF AMERICA.
No. 17289.
United States Court of Appeals Eighth Circuit.
May 13, 1963.

Petition for Enforcement of an Order of the National Labor Relations Board.
Dominick L. Manoli, Associate Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., for petitioner.
David D. Weinberg, Omaha, Neb., for respondent.
PER CURIAM.


1
Petition for enforcement of Order of the National Labor Relations Board dismissed without prejudice & certified record to be returned to petitioner.